EXHIBIT 1
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Western District of New York
       In re M&T Bank Corporation ERISA Litigation
                                                                               )
                               Plaint ff
                                  V.                                                   Civil Action No. 1:16-cv-375-FPG-JJM


                              Defendant

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                 Gordon Feinblatt LLC, do Michael C. Powell
                                                    233 E. Redwood Street, Baltimore, MD 21202
                                                       (Name ofperson to whom this subpoena is directed)

       VI
       Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:See Exhibit A (Format of Production) and Exhibit B (Requests)



  Place: snappy Process                                                                 Date and Time:
         4110 Villa Nova Road                                                                                12/28/2018 9:00 am
         Baltimore, MD 21207

     10 Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:       rz- LI I I 8'
                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                           (            Attorn        sIgnature


 The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
Plaintiffs Sa'ud Habib et al.                                            , who issues or requests this subpoena, are:
Jacob Schutz, Nichols Kaster,PLLP, 4600 IDS Ctr, 80 S 8th St., Minneapolis MN 55402;612-256-3200jschutz@nka.com
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:16-cv-375-FPG-JJM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            CI I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ;    or

               I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                      for travel and $                             for services, for a total of $                   0.00


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:




         Print                         Save As...               I Add Attachment                                                                 Reset
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                00 disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Spectfied.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Mod6ing a Subpoena.                                               information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
EXHIBIT A
                            Format for the Production of Documents
                          Including Electronically Stored Information

       Federal Rule of Civil Procedure 34(b)(1)(C) provides that a party requesting documents
“may specify the form or forms in which electronically stored information is to be produced.”
Pursuant to Rule 34(b)(1)(C), documents and Electronically Stored Information (“ESI”) should
be produced in the forms described below.

A.      Production Formats

       As a general rule, the production format for all paper documents and ESI shall be single-
page Group IV TIFF files with corresponding text and load files, as set forth in detail in Part C
below (“the Default Rule”).

        However, spreadsheets, databases, presentation files, audio/video files, and other file
types that do not render to image well should be produced in their Native format (“Native
Productions”).1 Native Productions shall not be produced as “values only.” They should be
produced as they are maintained, with all formulas, redlines, comments, linkages, and metadata
intact. Native Productions should include all ESI metadata fields set forth below in the load file.
It may sometimes be appropriate to produce partial data, such as with information housed in
databases containing more information than is relevant to the case.2 In these instances, the
parties should confer and agree on an ESI protocol early on concerning the scope of, and
methodology for, extracting the relevant data.

B.      Handling of Paper Documents

        Paper documents shall be scanned and produced according to the Default Rule.

C.      Default Rule: Specific Protocols for the Form of Production

        The following specific protocols should be used for productions:

     1. IMAGES:
        • Single Page Group IV TIFF files
        • Image Resolution at least 300 DPI
        • Black and White, unless color is requested or necessary to understand the meaning
        • Match Bates Number file naming convention
        • With Placeholder images for files produced in Native Productions
        • Retain original document orientation



1
  Examples of file types that should be produced in Native format include: .doc, .docx, .wav,
.mpg, .ppt, .pptx, .xls, .xlsx, .csv, .dta, .dat, .cpt, .opt, .dll, .xpt,.sd2, .sav, .zsav, and .sys.
2
  Examples of file types that may require extracted rather than complete productions include:
accdb, .accde, .dbf, .nsf, .mdb, .sas, .sas7dbat, and .sql.


                                                -1-
    2. TEXT FILE SPECIFICATIONS:
       • Full extracted text produced for all file types of ESI
       • Produce a single text file for each document, not one text file per page
       • Produce OCR text files for documents with redactions, for scanned paper documents,
         or for non-text-based files
       • File Naming Convention: Beg Bates Number

    3. LOAD FILE SPECIFICATIONS:
       • Images Load File: Opticon OPT file
       • Metadata Load File: Concordance DAT file with field header information added as
         the first line of the file. Export using Concordance default delimiters.
       • Extracted Text: Reference File Path to Text file in DAT file
       • Native Files Produced: Reference File Path to Native file in DAT file

    4. METADATA FIELDS FOR ALL PRODUCTIONS:
       • BegBates: Beginning Bates Number
       • EndBates: Ending Bates Number
       • BegAttach3: First Bates Number of the first document of the family
       • EndAttach: Last Bates number of the last document of the family
       • Custodian4: Custodian of the file(s) produced
       • Pgcount: Number of pages
       • ProdVolume: Identifies production media deliverable
       • Record Type: Indicates type of ESI (“E-Mail”, “E-Mail Attachment”, “E-Doc”, etc.)
       • Hard Copy: “Yes” for documents maintained by custodian in hard copy

    5. METADATA FIELDS FOR ESI PRODUCTIONS:
       • Filesize: Size in bytes of the native file
       • MD5 Hash Value: MD5 hash value
       • ExtractedText: Relative file path to Extracted Text/OCR File (named per BegBates
         number)
       • Confidential: Confidential designation or “Yes” pursuant to any applicable
         Protective Order
       • Redacted: “Has Redactions” or “Yes” for redacted documents
       • FileName: Original digital file name
       • NativePath: Relative file path to produced Native file (named per BegBates number)
       • Title: Title field extracted from the metadata of a non-email document
       • Author: Author field extracted from the metadata of a non-email document



3
  The metadata field Physical Folder, a text field containing the name of a folder that a group of
individual hard copy documents are maintained in, may be provided in lieu of the BegAttach
and EndAttach fields for scanned paper documents.
4
  All Custodians, a field that identifies all custodians who own a document, shall be provided
when the producing party incorporates deduplication in their production workflow.


                                               -2-
•   Created Date/Time: Date and time from the Date Created property extracted from
    the original file
•   LastModified Date/Time: Date and time from the Modified property of a document,
    representing the date and time that changes to the document were last saved
•   Last Saved By: Last Saved/Modified By property of a document, representing the
    last user to save the document
•   From: The name (when available) and email address of the sender of an email
    message
•   To: The name(s) (when available) and email address(es) of the recipient(s) of an
    email message
•   CC: The name(s) (when available) and email address(es) of the recipient(s) of the
    CC or Carbon Copy of an email message
•   BCC: The name(s) (when available) and email address(es) of the recipient(s) of the
    BCC or Blind Carbon Copy of an email message
•   EmailSubject: Subject of an email message
•   Rcvd Date/Time: Date and time at which an email message was received
•   Sent Date/Time: Date and time at which an email message was sent
•   Attachment List: File names for all attachments to an email message or child items
    in a family group
•   Number of Attachments: Number of files attached to an email message or parent
    document
•   Email Folder: Folder in which email is stored within a custodian’s mailbox
•   Importance Ranking: Level of importance/sensitivity of email messages




                                      -3-
                                   EXHIBIT B – REQUESTS

       REQUEST NO. 1: All Documents and Communications dated, drafted, sent to, or sent

from Gordon Feinblatt LLC during the Subject Period that relate to the Plan, the management or

administration of the Plan (including the selection and monitoring of its investments or service

providers), or the Designated Investment Alternatives within the Plan (including the process for

selecting, monitoring, and removing the same), excluding Documents and Communications

related to settlor functions such as establishing, funding, or terminating the Plan.

       REQUEST NO. 2: To the extent not produced in response to Request 1, all calendar

appointments, meeting notices, meeting minutes, attachments to meeting minutes, notes,

agendas, reports, presentations, PowerPoints, slides, handouts, emails, and any other Documents

generated or circulated in connection with a Committee or Board meeting, in preparation for

such a meeting, or as follow-up to such a Committee or Board meeting that relate to the Plan, the

management or administration of the Plan (including the selection and monitoring of its service

providers), or the Designated Investment Alternatives within the Plan (including the process for

selecting, monitoring, and removing the same).

       REQUEST NO. 3: All Communications with any employees or agents of the M&T

Bank Entities regarding this Action; potential liability related to claims similar to those asserted

in this Action; or other ERISA actions asserting claims related to excess investment management

fees, proprietary investments, index funds, collective investment trusts, or share classes within a

defined contribution plan, including but not limited to any Communications referencing any of

the following matters (including any related appellate matters): In re SunTrust Banks, Inc. ERISA

Litig., No. 1:08-CV-3384-RWS (N.D. Ga.), Tibble v. Edison Int’l, No. CV-07-5359-SVW (C.D.

Cal.), Leber v. Citigroup 401(k) Plan Inv. Comm., No. 07-CV-9329 (SHS) (S.D.N.Y.), Mehling
v. NY Life Ins. Co., No. 99-CV-5417 (E.D. Pa.), In re Bank of Am. Corp. Sec., Derivative, &

ERISA Litig., No. 09-MD-2058 (PKC) (S.D.N.Y.), Tussey v. ABB, Inc., No. 2:06-CV-04305

(W.D. Mo.), or Krueger v. Ameriprise Financial, Inc., No. 11-cv-02781 (SRN/JSM) (D. Minn.).

        REQUEST NO. 4: All written or recorded statements of witnesses, potential witnesses,

or persons interviewed in connection with this Action.

                            DEFINITIONS AND INSTRUCTIONS

        Documents, data, and any other things responsive to these Requests should be produced

in the format set forth in Exhibit A.

        For purposes of these requests, the following terms have the following meanings:

        1.     “Board” means the shared Board of Directors of M&T Bank Corporation and

Manufacturers and Traders Trust Company.

        2.     The “M&T Bank Entities” means Manufacturers and Traders Trust Company,

M&T Bank Corporation, Wilmington Trust Investment Advisors, Inc., and Wilmington Funds

Management Corporation.

        3.     “Committee” means the M&T Bank Employee Benefit Plans Committee.

        4.     “Designated Investment Alternative” has the same meaning as defined in 29

C.F.R. § 2550.404a–5(h)(4), and excludes self-directed brokerage accounts or investments

within self-directed brokerage accounts.

        5.     “Gordon Feinblatt LLC” refers to Gordon Feinblatt LLC and its predecessors,

partners, officers, directors, employees, committees, attorneys, agents, or anyone else acting on

its behalf.
       6.     “Plan” means the M&T Bank Corporation Retirement Savings Plan, employer

identification number XX-XXXXXXX, plan number 004, effective date April 1, 1986, and all of its

predecessor or successor plans.

       7.     “Subject Period” means May 11, 2010 through the date this Subpoena was served.
UNITED STATES DISTRICT COURT                                                                                              WESTERN DISTRICT OF NEW YORK
In re
                                                                                                                                        Court File Number
                                                                                                                                              1:16-cv-375

M&T Bank Corporation ERISA Litigation                                                                                               AFFIDAVIT OF SERVICE


State of Maryland
                                                 SS
County of Montgomery

1,         Richard Damario                                                ,   state that on
                     (Name of Server)

          12     /      5           /2018        at 3:17                             P   M,   I served the:
(Date of Service)                                        (Time of Service)

      Subpoena; Exhibit A; Exhibit B; Protective Order

upon: Gordon Feinblatt LLC

therein named, personally at:                                         233 East Redwood Street
                                                                      Baltimore, MD 21202

by handing to and leaving with:

[   )          the Registered Agent of Gordon Feinblatt LLC
[XXI           an Officer of Gordon Feinblatt LLC - Michael C. Powell, Officer
[     ]        a Managing Agent, someone within Gordon Feinblatt LLC whose management capacity is
               such that (s)he exercises independent judgment and discretion


                      Michael C. Powell                                                                                 Officer
               (Name of the Person with whom the documents were left)                                             (Title or Relationship)

a true and correct copy thereof.


I declare under penalty of perjury that this information is true.                                                 /




                                                                 Dated:         12       /    6    /2018
                                                                                                                //
                                                                                                               / L/1,\_."//
                                                                                                                  (Signature of Serv.


                                                                                                              Richard F. Damario
                                                                                                               (Printed Name of Server)




* Service was completed by an independent contractor retained by Metro Legal Services, Inc.


                     11113111111 01 1 1 1 1 1 1 11111 1 1 1 1 1 1 1 IHI                                                METRO LEGAL
                                                                                                                         legal support specialists since 1969
Serial # NICKAA 211750 3028
                                                                                                                           330 2nd Avenue South, Suite 150
Re:        12180-01                                                                                                             Minneapolis, MN 55401
                                                                                                                                   (800) 488-8994
                                                                                                  -1-                            www.metrolegal.com
